Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 25, 2022

                                          No. 04-21-00578-CR

                                  IN RE ELIO ENAY RUDAMAS,

                                           Original Proceeding1

                                              ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On February 2, 2022, this court issued an opinion and order denying relator’s petition for
writ of mandamus. On February 4, 2022, relator filed a motion for rehearing. On February 22,
2022, the State filed a Suggestion of Mootness stating the criminal charges against relator were
dismissed. The Suggestion of Mootness is noted. Relator’s motion for rehearing is DENIED.
The State’s request to dismiss the original proceeding is DENIED.
           It is so ORDERED February 25, 2022.


                                                                            PER CURIAM



           ATTESTED TO:______________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




[1]
  This proceeding arises out of Cause No. 11304-CR, styled State of Texas v. Elio Enay Rudamas, pending in the
County Court, Kinney County, Texas, the Honorable Tully Shahan presiding.